[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                    FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 May 3, 2006
                               No. 05-13981                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 88-04040-CR-4-WS-WCS

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JAMES WOODEN,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                 (May 3, 2006)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     James Wooden appeals the district court’s revocation of his supervised
release and imposition of a 60-month term of imprisonment. Wooden contends

that the district court erred when it found that he committed three violations of the

mandatory conditions of his supervised release based on evidence admitted in

violation of his confrontation and due process rights and Shepard v. United States,

544 U.S. 13, 125 S. Ct. 1254 (2005). Wooden also contends that the district court

abused its discretion by imposing the statutory maximum term of imprisonment

rather than a term within the advisory guideline range.

      We review the district court’s revocation of supervised release for abuse of

discretion. United States v. Frazier, 26 F.3d 110, 112 (11th Cir. 1994). A district

court may “revoke a term of supervised release . . . if the court . . . finds by a

preponderance of the evidence that the defendant violated a condition of

supervised release.” 18 U.S.C. § 3583(e)(3). Revocation is mandatory if the

defendant violated a condition of supervised release by possessing a controlled

substance. Id. § 3583(g).

      Wooden’s first argument is that the district court erred in relying on

evidence that was presented in violation of Crawford v. Washington, 541 U.S. 36,

124 S. Ct. 1354 (2004), because he did not have an opportunity to confront the

witnesses against him. Wooden did not raise this objection in the district court, so

it will be reviewed only for plain error in this Court. United States v. Olano, 507



                                            2
U.S. 725, 731–32, 113 S. Ct. 1770, 1776 (1993). Under the plain error standard

Wooden must show that: (1) there was an error, (2) that was plain, (3) that affected

his substantial rights, and (4) that seriously affected the fairness of the proceeding.

United States v. Gresham, 325 F.3d 1262, 1265 (11th Cir. 2003).

      There was no plain error under Crawford v. Washington. The right to

confrontation is a trial right, and this Court has held that it does not apply to non-

capital sentencing. United States v. Cantellano, 430 F.3d 1142, 1146 (11th Cir.

2005) (recognizing that “we repeatedly have concluded that a district court may

use reliable hearsay at sentencing”). Neither this Court nor the Supreme Court has

extended Crawford to revocation proceedings. Other Circuits considering this

issue have declined to apply Crawford to revocations of supervised release or

probation. See, e.g., United States v. Rondeau, 430 F.3d 44, 47–48 (1st Cir. 2005);

United States v. Hall, 419 F.3d 980, 985–86 (9th Cir. 2005), cert. denied, 126 S.

Ct. 838 (2005); United States v. Kirby, 418 F.3d 621, 627 (6th Cir. 2005); United

States v. Aspinall, 389 F.3d 332, 342–43 (2d Cir. 2004); abrogated on other

grounds, United States v. Fleming, 397 F.3d 95 (2d Cir. 2005); United States v.

Martin, 382 F.3d 840, 844 n.4 (8th Cir. 2004). Therefore, if there was any error it

certainly was not plain. See United States v. Chau, 426 F.3d 1318, 1323 (11th Cir.

2005) (holding that there cannot be plain error “[i]n the absence of any controlling



                                            3
precedent supporting the proposition that there was error”).

         Wooden’s second argument is that his due process rights were violated

because the district court admitted hearsay without first conducting the inquiry

required by United States v. Frazier, 26 F.3d 110 (11th Cir. 1994). In Frazier we

held that in supervised release revocation hearings when deciding whether to admit

hearsay testimony, “the court must balance the defendant’s right to confront

adverse witnesses against the grounds asserted by the government for denying

confrontation.” Id. at 114. However, in Frazier the defendant objected at his

sentencing hearing to the admission of hearsay, whereas Wooden raised no hearsay

objection to the testimony. Id. at 112. At least one court has held that the

balancing test is not required where the defendant fails to object. United States v.

Stanfield, 360 F.3d 1346, 1359-60 (D.C. Cir. 2004). We agree with that approach.

On this record we have no way of knowing what grounds the government would

have asserted for denying confrontation, because without an objection by the

defendant the government had no reason or opportunity to assert these grounds and

the district court had no opportunity to review them. Because the defendant failed

to object, we will review the admission of the hearsay evidence only for plain

error.

         The district court may consider hearsay in a supervised release revocation



                                            4
hearing if the hearsay is proven to be reliable. United States v. Stephenson, 928

F.2d 728, 732 (6th Cir. 1991); see also Frazier, 26 F.3d at 114. Wooden does not

argue that any of the hearsay testimony or evidence at issue here was not reliable.

He offers no basis for finding that the district court plainly erred in finding the

hearsay to be reliable. This contention, like Wooden’s first one is without merit.

      Wooden also claims that the admission of certain evidence with respect to

the violations based on his conduct in Georgia violated Shepard v. United States,

544 U.S. 13, 125 S. Ct. 1254 (2005), because the charges arising from those

violations were dismissed in state court. Although Wooden did not specifically

cite Shepard, he did object in the district court on the basis that those matters were

dismissed in the state court action. Therefore, we will decide the question of

whether Shepard applies de novo. Frazier, 26 F.3d at 112 (questions of law in

supervised release revocation proceedings subject to de novo review). In Shepard

the Supreme Court held that courts are limited to the statutory definition, charging

document, written plea agreement, transcript of plea colloquy, and any explicit

factual finding by the trial judge to which the defendant assented when determining

the character of a prior offense for purposes of the Armed Career Criminal Act.

Shepard, 544 U.S. at __, 125 S. Ct. at 1257. Shepard involved an interpretation of

the Armed Career Criminal Act and it does not apply to the present case. See id.;



                                            5
Cf. 18 U.S.C. § 3583(e)(3) (court may revoke a term of supervised release if it

“finds by a preponderance of the evidence that the defendant violated a condition

of supervised release”).

      Wooden has not established that the district court’s admission of evidence at

the revocation hearing was in error, thus he cannot establish that the revocation of

his supervised release based on violations of mandatory conditions was reversible

error. The testimony at the revocation hearing supported the district court’s

findings as to all three violations of mandatory conditions, and the district court did

not err in revoking Wooden’s supervised release.

      Wooden also contends that the district court should have imposed a sentence

within the guidelines range instead of the statutory maximum. Wooden did not

object to the district court’s decision to exceed the advisory guidelines range and

so we review this decision for plain error. United States v. Aguillard, 217 F.3d

1319, 1320 (11th Cir. 2000).

      The district court did not plainly err by imposing a sentence above the

guideline range. The chapter 7 guidelines are advisory and it is sufficient if “there

is some indication the district court was aware of and considered them.” Id. The

district court noted and considered the relevant Guidelines range but found that it

was inadequate under the circumstances based on the seriousness and extent of



                                           6
Wooden’s conduct. The 60-month sentence the district court imposed did not

exceed the statutory maximum. There was no error.

      The district court’s revocation of supervised release and imposition of a 60-

month term of imprisonment is

      AFFIRMED.




                                         7